By the Court.

Stephens, J.,
delivering the opinion.
The Act of 1850, authorizing foreign administrators to sue in this State, (see Cobb’s Dig., 341), warrants no such distinction as that taken as the ground of the non-suit, between actions ex contractu and actions ex delicto. The Act speci*661fies certain causes of action for which the foreign administrator may sue, and then adds, “ and any other cause of action against citizens of this State.” The non-suit is plainly against the Statute.
Judgment reversed.